                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

LYNNE BELL,

       Plaintiff,

v.                                                      Case No: 8:16-cv-2916-T-35AEP

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.



                                         ORDER

       THIS CAUSE comes before the Court for consideration of Plaintiff’s Motion for

Award of Attorney Fees Pursuant to Equal Access to Justice Act 28 U.S.C. § 2412 (Dkt.

27), and Response in opposition thereto filed by Defendant, Commissioner of Social

Security. (Dkt. 28). On August 7, 2018, United States Magistrate Judge Anthony E.

Porcelli issued a Report and Recommendation, recommending that the Motion be

granted. Defendant has not filed an objection to the Report and Recommendation and

the deadline for objecting has passed.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject or modify the Magistrate Judge's

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982), cert. denied, 459 U.S. 1112 (1983). A district judge “shall

make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This

requires that the district judge “give fresh consideration to those issues to which specific
objection has been made by a party.” Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir.1990) (quoting H.R. 1609, 94th Cong. § 2 (1976)). In the absence of specific

objections, there is no requirement that a district judge review factual findings de novo,

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations. 28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. Southern Ry., 37 F.3d 603, 604 (11th Cir. 1994).

       Upon consideration of the Report and Recommendation, in conjunction with an

independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be adopted, confirmed, and approved in all respects.

Furthermore, upon de novo review of the file, the Court finds that the amount of attorney’s

fees sought in this action is reasonable, thus, the Motion is due to be granted. Based on

its own experience and knowledge, the Court can determine whether a desired rate of

pay is in line with the industry standards for a lawyer of a certain seniority and level of

experience. Yellow Pages Photos, Inc. v. Ziplocal, LP, 846 F.3d 1159, 1163 (11th Cir.

2017) (citations omitted) (“As the award of attorney's fees and costs is essentially factual

in nature, the district court's superior understanding of the litigation clearly places it in the

best position to calculate such an award when appropriate. Unquestionably, the district

court possesses wide discretion in calculating the amount and reasonableness of such

an award.”). Here, the court finds that Plaintiff’s request for attorney’s fees at an hourly

rate of $191.70 for 14.6 hours is reasonable in this action.



       Accordingly, it is ORDERED that:




                                               2
     1.    The Report and Recommendation (Dkt. 29) is CONFIRMED and ADOPTED

           as part of this Order; and

     2.    Motion for Attorney Fees (Dkt. 27) is GRANTED.

     DONE and ORDERED in Tampa, Florida, this 5th day of October, 2018.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                        3
